DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). In the current scenario applicant is claiming “A non-transitory storage medium storing a program comprising instructions for executing any one method according to claims 1 to 8 where claim 6 which is also an independent claim is an apparatus claim. Therefore, product and process are in the same claim (See MPEP 2173.05 (p)).
Claims 2, 4, 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, 4, 7, and 9, claim recites “wherein the map information associated with a map of the area is obtained by mapping, to the map information, information on the area where the object is located, each object identified from the area, or characteristic information of each object, or based on such information; and determining a location of a transmitter based on the analyzed communication environment”. However, it is not clear what applicant means by or based on such information which makes the claim vague and indefinite and difficult for one having ordinary skill in the art to understand the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. Pub. No. US 20100103868 A1 in view of Kargieman et al. Pub. No. US 20170250751 A1
	Regarding Claim 1,  Meng teaches a method of analyzing a communication environment in a wireless communication system (Fig. 2 and Para 16, base station 102 and the effect of obstructions on LOS communications. In a typical implementation, it is desirable for the base station 102 to be obstruction free for most or all of a first fresnel zone 130 i.e., analyzing a communication environment in a wireless communication system), the method comprising:
	receiving (Fig. 3 and Para 28, new terrain and building info received where the network determines whether new geographic information system (GIS) data or other satellite imaging views, such as Google Earth views, have been received i.e., receiving) satellite information (Para 28, other satellite imaging views, such as Google Earth views) and image (Para 22, the wireless network (e.g., the area surrounding the base station 102 in FIG. 2 i.e., communication environment in a wireless communication system) can be determined using satellite imaging i.e., satellite information and image);
	identifying area information (Para 22 and 28 and Fig. 3 Step 158, determine the LOS condition for a coverage area i.e., identifying area information) including  contour information of an object  based on the satellite information (Para 28, the network 100 determines whether new terrain and/or building information i.e., contour information has been received. If no new terrain or building information has been received, the result of decision 154 is NO and in decision 156, the network determines whether new geographic information system (GIS) data or other satellite imaging views, such as Google Earth views, have been received),  
	determining characteristic information of the object (Para 16,  man-made structures 132, such as buildings, that may block the LOS communication link between the base station 102 and consumer equipment (e.g., the CPE 110). In addition, terrain 134, such as mountains, valleys, and the like may also inhibit an LOS communication link i.e., determining characteristic information of the object) based on at least one of the satellite information and the image information (Para 28, building information that is received from the satellite); and 
	analyzing a communication environment for the area based on the characteristic information (Para 17, natural structures 136, such as trees, shrubbery, and the like may also have an impact on LOS communication with the base station 102. While the effect of natural structures 136 may be less widespread than the terrain, it may nonetheless cause a serious degradation of the signal quality i.e., analyzing a communication environment of the area on the characteristic information),
	wherein the object is an object causing a signal attenuation due to at least one of a scattering or an absorption of the a signal (Para 17, leaves in the summertime may create a greater barrier to LOS communication with the base station 102 i.e., object causing a signal attenuation due to a scattering or an absorption of the signal, than a bare tree with no leaves in wintertime. Thus, there are seasonal variations in the effect of natural structures 136 on the LOS communication throughout the network 100).
	Meng teaches determine the LOS condition for a coverage area i.e., identifying area information (Para 22 and 28 and Fig. 3 Step 158) including  contour information of an object  based on the satellite information (the network 100 determines whether new terrain and/or building information has been received. If no new terrain or building information has been received, the result of decision 154 is NO and in decision 156, the network determines whether new geographic information system (GIS) data or other satellite imaging views, such as Google Earth views, have been received (Para 28) which can be read as including a contour information of an object; 
	but does not specifically define 
identifying area information  including  contour information of an object  based on the satellite information,  wherein the object does not appear in the image information because it is located behind an obstacle appearing in the image information;
	determining an area where the object is located based on the contour information; 
	However, in the same field of endeavor, Kargieman teaches from Fig. 5 Step 502 image data is received and at 504 the wide field of view image data may be run through a cloud detection algorithm to identify areas of the image that identify cloud cover, and other areas of the image that do not exhibit cloud cover i.e., receiving satellite information and image information i.e., identifying area information (Para 95).  
	Kargieman teaches identifying area information  including  contour information of an object  based on the satellite information (Para 98 and Fig. 5 Step 508, object detection algorithms may be run on the captured image data to detect objects or features of interest in the image data. This may include things like edge detection, agricultural detection, topographical features, man-made objects, and other such features or objects that may be present in image data i.e., contour information of an object), wherein the object does not appear in the image information because it is located behind an obstacle appearing in the image information (Para 96, obstructions may include fog, haze, shade, dust, sand, or any form of obstruction that may prevent a view of the features of interest i.e., object does not appear in the image information. Furthermore, where the feature of interest is a street, a view of the street may be obstructed by cars or people on the street i.e., it is located behind an obstacle appearing in the image information);  
	determining an area where the object is located (Para 99-100 and Fig. 5 Step 510-512, image analytics may be run on the image data to collect information about the object or features depicted. For example, in some instance, objects are to be counted, such as livestock, plants, cars, buildings, people, and the like. In other instances, image data that is separated temporally may be compared to determine changes in, for example, lake surface area, growing landmasses, buildings, the health of crops or forests i.e., determining an area or surface area. At block 512, the relevant data may be transmitted, such as to a base station. In some instances, the satellite may transmit images to the base station. The images may be a subset of the total number of images captured of an area of interest) based on the contour information (Fig. 5 Step 508, object detection algorithms may be run on the captured image data to detect objects or features of interest in the image data. This may include things like edge detection, agricultural detection, topographical features, man-made objects, and other such features or objects that may be present in image data).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Meng with the method of Kargieman so as to provide coverage condition for the new portion of the wireless communication network thus generate a revised coverage map (see Meng Abstract and Para 7).
	Regarding Claim 2,  Meng teaches mapping the characteristic information of the object to map information wherein the map information associated with a map of the area is obtaining by mapping, to the map information, information on the area where the object is located, each object identified form the area, or characteristic information of each object, or based on such information; and determining a location of a transmitter based on the analyzed communication environment (Para 20).
	Regarding Claim 3, Meng teaches wherein at least one of a scattering ratio or absorption rate of the signal in the object exceeds a threshold, and wherein the characteristic information includes at least one of a shape of the object, a density of the object, or a size of the object (Para 23).  
	Regarding Claim 4,  Meng teaches wherein analyzing the communication environment includes: identifying locations of a transmitter and a receiver in the map information, wherein the map information associated with a map of the area is obtained by mapping, to the map information, information on the area where the object is located, each object identified from the area, or characteristic information of each object, or based on such information; and analyzing the communication environment based on the map information (Para 20).
  	Regarding Claim 6,  it has been rejected for the same reasons as claim 1 and further Meng teaches a computing apparatus analyzing a communication environment (Fig. 4 and Para 34 Unit 178 that includes a CPU and memory) in a wireless communication system ((Fig. 2 and Para 16, base station 102 and the effect of obstructions on LOS communications).
	Regarding Claim 7,  it has been rejected for the same reasons as claim 2.
	Regarding Claim 8,  it has been rejected for the same reasons as claim 3.
	Regarding Claim 9,  it has been rejected for the same reasons as claim 4.
	
	Regarding Claim 11,  it has been rejected for the same reasons as claim 1 and further Meng teaches a non-transitory storage medium storing a program (fig. 4 and Para 34).  
Allowable Subject Matter
Claim 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the object  includes a first part and a second part in case that a difference of a degree of the signal attenuation between the first part and second part exceed a threshold, and wherein the characteristic information of the object includes shape  information, size information, and density information of the first part and size information of the second part”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ross Pub. No. US 20170094530 A1 - UAV NETWORK DESIGN
Rubio Pub. No. US 20170019797 A1 - METHOD OF PLACING AN ANTENNA OF A RADIO ACCESS NETWORK (RAN) ASSET IN A WIRELESS COMMUNICATION NETWORK
Rasco et al. Pub. No. US 20160379388 A1 - SYSTEM AND METHOD FOR COMBINING GEOGRAPHICAL AND ECONOMIC DATA EXTRACTED FROM SATELLITE IMAGERY FOR USE IN PREDICTIVE MODELING
Rodriguez et al. Pub. No. US 20140219566 A1 - METHODS AND SYSTEMS FOR CONTENT PROCESSING
Masuoka et al. Pub. No. US 20050136845 A1 - Method and apparatus for location determination using mini-beacons
CN 105303184 A - A satellite remote sensing image in accurate identification method
CA 2270133 A1 - SYSTEM FOR PROVIDING LOCATION-SPECIFIC DATA TO A USER
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647